DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 15-31 are currently pending.

Drawings
	The drawings are objected to because: in figure 3, the hole in first inner flank 12 is labeled as reference 7 and listed as reference 17 in the specification on page 9, line 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15, 20, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 7219477 B2) in view of Miller (US 3485001 A).
	Regarding claim 15, Leffler teaches:
 A car corner bracket (trim element 1, figure 1) for joining two side wall elements of an elevator car, comprising: 
	two receptions (first recess 13 and second recess 14, figure 1) adapted for fitting in panel 			elements (panel elements 15, figure 6), at least one of the receptions having at least one 		retainer (holes 17, figure 1) for receiving an abutment element for defining a position 			and/or fixing one of the panel elements (col. 4, ll. 8-11, “Holes 17 are preferably suitable 		to accommodate any of a variety of fasteners (e.g. nails, bolts, screws, etc.) to facilitate 			in the installation of first trim element.”), the at least one retainer (holes 17) being 			arranged in a front wall (outer wall of traversing element 10, figure 1) of the at least one 		of the receptions; 
	a first outer flank (arm 11a, figure 1) and a second outer flank (traversing element 10, figure 1) 			arranged at a corner angle, a first inner flank (first arm 12a, figure 1) and a second inner 			flank (second arm 12b, figure 1) arranged at the corner angle; 
	wherein the first inner flank and the first outer flank are arranged in parallel and spaced apart at 		a predetermined distance (first arm 12a and arm 11a are in parallel and spaced apart), 	

    PNG
    media_image1.png
    258
    468
    media_image1.png
    Greyscale

Figures 1 and 2 from US 7219477 B2
	The siding trim piece taught by Leffler could be used in elevator car fabrication.
	Leffler does not teach:
the section of the first inner flank that forms the second reception is an end part of the first inner flank.
	However, Miller teaches:
a corner structure similar to Leffler with two receptions, and wherein the second inner flank (web 1a, figure 3), an end part of the first inner flank (end of side branch 1b, figure 3) and a second part of the second outer flank (end of portion 8, figure 3) form a second of the receptions (receiving area for panel 


    PNG
    media_image2.png
    219
    353
    media_image2.png
    Greyscale

Figure 3 from US 3485001 A

	Regarding claim 20, Leffler further teaches:
wherein the car corner bracket is formed as an elongated profiled corner fillet made of extruded aluminum (col. 3, ll. 38-42, “First trim element 1 can be fashioned from any of a variety of materials, including for example, aluminum, vinyl, plastic coated metal or steel. First trim element 1 can be formed in any of a variety of ways (e.g., extrusion molding).)) or as a welded sheet metal profile.  
	Regarding claim 23, Leffler further teaches:
wherein the receptions are formed by planar portions.  
	Regarding claim 24, Leffler further teaches:
wherein the corner angle is 90 degrees (col. 1, ll. 58-60, “First and second recesses of the first trim element preferably open at substantially right angles relative to each other.”).  
	Regarding claim 25 Miller further teaches:

	Regarding claim 28, Miller further teaches:
at least one of the panel elements (panel 2, figure 4) fitted in one of the receptions.  

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 7219477 B2) in view of Miller (US 3485001 A) and further in view of KR 20150064361 A.
	Regarding claim 17, Leffler and Miller teach:
The car corner bracket of claim 15.
	Leffler and Miller do not teach:
wherein the at least one retainer is arranged in the first outer flank and wherein the end part of the first inner flank that forms a front wall of the second reception includes a hole being aligned with the at least one retainer.  
	However, KR 20150064361 A teaches:
wherein the at least one retainer (hole in first outer flank A, figure 25, as annotated below) is arranged in the first outer flank (first outer flank A, figure 25 as annotated below) and wherein the end part of the first inner flank (end part of first inner flank B, figure 25, as annotated below) that forms a front wall of the second reception (groove 6B, figure 25) includes a hole (hole in first inner flank B, aligned with hole in first outer flank A) being aligned with the at least one retainer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corner bracket as taught by Leffler and Miller to align the retainer of the first outer flank with a hole in the second inner flank in order to fix the end of a panel inserted into the reception. 

    PNG
    media_image3.png
    304
    435
    media_image3.png
    Greyscale

Figure 25 from KR 20150064361 A, annotated by Examiner

	Claims 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 7219477 B2) in view of Miller (US 3485001 A) and further in view of Okabe et al. (WO 2016006063 A1).
	Regarding claim 18, the combination of Leffler and Miller teaches:
The car corner bracket according to Claim 15.
	Leffler and Miller do not teach:
wherein the at least one retainer has a structured surface for engaging a corresponding surface structure of the abutment element.
	However, Okabe et al. teach:
wherein the at least one retainer (ceiling fastening nuts 31, figure 7) has a structured surface for engaging a corresponding surface structure of the abutment element (bolts 32, figure 7, it is inherent that the internal structure of nuts are threaded to correspond with the threads of bolts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	Regarding claim 19, Okabe et al. further teach:
wherein the structured surface is an insert nut (ceiling fastening nuts 31 are a structural component of panels 10, figure 7) and the surface structure is an outer thread of the abutment element (internal surface structure of the ceiling nuts corresponds with the threads of bolts 32).  
	Regarding claim 26, Okabe et al. further teach:
wherein the abutment element (bolts 32, figure 7) includes a surface structure for engagement with the at least one retainer (ceiling fastening nuts 31, figure 7) of the car corner bracket.  
	Regarding claim 27, Okabe et al. further teach:
wherein the surface structure is a thread for engagement with the at least one retainer (it is inherent that the bolt and nut combination at taught by Okabe et al. includes corresponding threads between the bolt and ceiling nut).  

	Claims 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler (US 7219477 B2) in view of Miller (US 3485001 A) and further in view of Yanagi (EP 0721912 A2).
	Regarding claim 16, the combination of Leffler and Miller teaches:
The car corner bracket according to Claim 15.
	Leffler and Miller do not teach:
wherein the at least one retainer is arranged in the end part of the second outer flank that forms a front wall of the first reception.  
	However, Yanagi teaches:

	Regarding claim 21, Yanagi further teaches:
wherein the car corner bracket (side panel connecting member, figure 3) has at least one lug (top portion of connecting member 30, figure 3) with a long hole formed therein (hole 35, figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lug with a hole as taught by Yanagi in the corner structure taught by Leffler and Miller in order to allow workers access to the inside of the corner structure for maintenance, and particularly during installation of the panels.
	Regarding claim 22, Yanagi further teaches:
wherein the at least one lug (top portion of connecting member 30, figure 3) is an axial extension of at least one of the first outer flank and the second outer flank (in the combination of Leffler, Miller, and Yanagi the lug would be formed in an extension of the first outer flank). 

	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 4462193 A) in view of Leffler (US 7219477 B2) and further in view of Miller (US 3485001 A).
	Regarding claim 29, Ericson teaches:
An elevator car (elevator cab 10, figure 1) comprising: 
	at least two of the car corner bracket for adjusting a width of the elevator car; or 

	Ericson does not teach:
the car corner bracket of claim 15.
	However, the combination of Leffler and Miller as set forth above teaches:
the car corner bracket of claim 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bracket taught by Leffler and Miller in the elevator car construction taught by Ericson to promote stability of the panels by the receptions, and to ensure proper placement of the panels upon insertion. The receptions in the bracket taught by Leffler prevent the panels from being installed at an angle that is not perpendicular to the floor.
	Regarding claim 30, Ericson further teaches:
wherein the elevator car (elevator cab 10, figure 1) includes at least one of a lateral support (horizontal support 18, figure 1) and a rear support (another horizontal support 18, figure 1, shown at the rear of the elevator cab 10) for fixing one of the car corner brackets (“The vertical and corner supports are attached to the L-shaped horizontal floor supports 16 and L-shaped horizontal ceiling supports 18. Attachment may be by means of bolting, riveting or welding.” Col. 2, ll. 40-44).  

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ungard (WO 0198194 A1) in view of Leffler (US 7219477 B2) and further in view of Miller (US 3485001 A).
	Regarding claim 31, Ungard teaches:
A method for assembling an elevator car arrangement (elevator cab structure 1, figure 1) comprising the 	following steps: providing two of the car corner brackets (corner fillet 3, figure 1) spaced apart 
	Ungrad does not teach:
The car corner bracket of claim 15 and, 5inserting at least one of the abutment element in a retainer of the one reception of the first car corner bracket; inserting another of the abutment element in a retainer of the one reception of the second car corner bracket; shifting the panel element to a predetermined position; and positioning the abutment elements to fix the panel element in the predetermined position.
	However, the combination of Leffler and Miller teaches:
The car corner bracket of claim 15 and 5inserting at least one of the abutment element fastening means 11, figure 4, Miller) in a retainer (hole the fastening means protrudes through in branch 1b, figure 4) of the one reception of the first car corner bracket; inserting another of the abutment element (fastening means 11, figure 4) in a retainer of the one reception of the second car corner bracket; shifting the panel element to a predetermined position; and positioning the abutment elements to fix the panel element in the predetermined position (the predetermined position is defined by the receptions of the brackets, fastening means 11 fix the panel in position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the corner structure taught by Leffler and Miller with the elevator car construction taught by Ungard to strengthen the corners of the car and to create a more secure connection.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Volpe (WO 2011036686 A1) is cited to show elevator car structure with similar receiving corner brackets. Didry (US 3603054 A), Zelinsky (US 6250033 B1), and Menchetti (US 5361556 A) all show corner structure with two receptions for panels. Halonen et al. (US 20140231183 A1) shows an elevator car including support frame structure. Wiacek et al. (US 20110100763 A1) show another elevator cab assembly method and structure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654